The question whether a mortgage which describes the property as "one 500-pound *Page 143 
bale of cotton to be grown in the year 1911 on lands of Dr. John Hopkins, in Oconee county, adjoining lands of Will Alexander and others, where I now live," is void for uncertainty in the description is one not free from difficulty. The tendency is to relax the strict rules on the subject, and the weight of authority is to the effect that such a mortgage describing the land and the proportion or quantity of a crop of a certain year gives the mortgagee a lien on the crop to the extent of the quantity of cotton called for. PhoenixFurniture Co. v. Jaudon, 75 S.C. 229, 6 Cyc. 1033-1034;Watson v. Pugh, 51 Ark. 218, 10 S.W. 493; Senter v.Mitchell, 16 Fed. 206; Stephens v. Tucker, 55 Ga. 543;Stephens v. Tucker, 58 Ga. 391.